tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec uniform issue list tep rat legend taxpayer ira x - financial_institution a _ krekkekkekkekrker riker reiki kerrier kier eker aieee erik eer ierereaee re eerereeek hrkekereriekreerekrekeeer eere hkekiekekekkerinkererkeeekee eere reet ereaeke t i kkk kkk kkk dear kekkrherekkekeekne kkrekeekkkekekeek kraekikkkeerkekekeekerkkkee amount b amount a financial advisor b perjury in support of the ruling requested the following facts and representations have been submitted under penalty of this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ a taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error made by financial_institution a taxpayer further represents that while a small portion of amount a was used amount b has not been used for any other purpose taxpayer's former spouse granted her ownership and possession of ira x which previously belonged to her former spouse to transfer ownership of the account the taxpayer represents that she received a distribution from ira x totaling amount the property settlement agreement pursuant to a decree of divorce from co page court issued a qualified_domestic_relations_order which taxpayer represented meets the criteria of sec_414 of the code assigning to the taxpayer the interest in the account taxpayer's attorney then issued a letter of instruction to financial_institution a for an internal transfer to taxpayer the letter included language indicating that the taxpayer intended the transfer to be treated as a rollover financial_institution a then mailed a check to taxpayer and treated it as a taxable_distribution this was contrary to the direction of taxpayer taxpayer subsequently received a check for amount a taxpayer then consulted financial advisor b taxpayer presented financial advisor b with the divorce decree and other documents none of which indicated that taxpayer had already received a distribution from ira x thus financial advisor b was unaware that taxpayer had received a distribution from ira x thus she did not advise her to roll over the distribution into an ira taxpayer did not realize that the check she had received represented the funds from ira x until after the 60-day rollover period by the time taxpayer realized that the funds she received were from ira x she had spent a portion of the funds leaving amount b available for rollover based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code rollovers sec_408 of the code provides that sec_408 of the code sec_408 of the code defines and provides the rules applicable to ira does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that sec_408 does not page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408 of the code states that the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse revproc_2003_16 2003_4_irb_359 date provides that in the information presented and documentation submitted by taxpayer is determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred consistent with her assertion that her failure to accomplish a timely rollover was caused by the error of financial_institution a the documentation provided by taxpayer demonstrated taxpayer’s intent to roll over her interest in ira x to another ira and her instructions to financial_institution a to accomplish this rollover financial_institution a did not carry out taxpayer’s instructions resulting in taxpayer’s interest in ira x being transferred to a nonqualified account waives the 60-day rollover requirement with respect to the distribution of amount b from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be therefore pursuant to sec_408 of the code the service hereby distributed by sec_401 of the code e page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at _ please address all correspondence to se t ep ra t2 sincerely yours ym oti thyhe donzell l éjohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
